Court of Appeals
of the State of Georgia

                                         ATLANTA,__________________
                                                   July 23, 2014

The Court of Appeals hereby passes the following order:

A14D0434. EDDIE LEE JINKS v. THE STATE.

      Eddie Jinks seeks to appeal the trial court’s order denying his motion for an out
of time appeal. An order denying a motion for an out of time appeal, however, is a
directly appealable order. See, e.g., Lunsford v. State, 237 Ga. App. 696 (515 SE2d
198) (1999).
      When a party applies for discretionary review of a directly appealable order,
we grant the application under OCGA § 5-6-35 (j). Accordingly, this application is
hereby GRANTED. Jinks shall have 10 days from the date of this order to file a
notice of appeal with the trial court. The trial court is instructed to include a copy of
this order in the appellate record.



                                         Court of Appeals of the State of Georgia
                                                                          07/23/2014
                                                Clerk’s Office, Atlanta,__________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.